Citation Nr: 0009778	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  97-17 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda as due to herbicide exposure.  

2.  Entitlement to service connection for chloracne as due to 
herbicide exposure.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty in from September 1967 to 
July 1969.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
porphyria cutanea tarda and chloracne as due to herbicide 
exposure.  


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from porphyria cutanea tarda, which can be 
related to his period of service.

2.  The veteran has not been shown by competent medical 
evidence to suffer from chloracne, which can be related to 
his period of service.


CONCLUSIONS OF LAW

1.  The claim for service connection for porphyria cutanea 
tarda is not well grounded.  38 U.S.C.A. §§ 1101,1110, 1111, 
1112, 1137, 5107(a) (West 1991& Supp. 1998); 38 C.F.R. § 
3.303 (1999).

2.  The claim for service connection for chloracne is not 
well grounded.  38 U.S.C.A. §§ 1101,1110, 1111, 1112, 1137, 
5107(a) (West 1991& Supp. 1998); 38 C.F.R. § 3.303 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In these appeals for 
service connection, the threshold question to be answered is 
whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all 
The evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  To rebut this 
presumption, there must be clear and unmistakable evidence 
demonstrating that the disability existed before service.  38 
U.S.C.A. § 1111 (West 1991).  A pre-existing injury or 
disease will be considered to have been aggravated by service 
where there is an increase in the disability during service, 
unless there is a specific finding that the increase is due 
to the natural progression of the disease.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306 (1999).  This includes 
medical facts and principles, which may be considered to 
determine whether the increase is due natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1999).  Moreover, "temporary or 
intermittent flare-ups of a pre- existing injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft- tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309 (e) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed combat service in Vietnam.  
Thus, he is not entitled to application of 38 U.S.C.A. § 
1154(b).  

Background

Service medical records show that sebaceous cysts on both ear 
lobes were noted on the veteran's July 1967 pre-induction 
examination report.  In October 1967 he was seen for cysts in 
his ear lobes and in November 1968 the growths in his ear 
lobes increased in size and number.  He complained of a rash 
for three weeks in November 1968.  The veteran was seen for 
sebaceous cysts in his right ear lobe in April 1969, but he 
was not treated.  In May 1969 there were knots on his chin 
and in June 1969 there was a sore on his right foot.  No 
abnormalities were noted on his separation examination.  

VA outpatient treatment records dated June 1984 to April 1998 
show that the veteran was seen for multiple cystic lesions, 
acne, skin lesions, facial problems, rashes, ear infections, 
dermatitis of the ear lobes and sebaceous cysts.  Private 
medical records dated October 1982 to November 1982 show that 
the veteran's diagnoses were epidermal cysts and a cyst on 
his face.  

The February 1998 VA examination revealed that there were 
many small dark spots of healed lesions noted on is face.  
Some of them were slightly thickened and felt like a small 
cyst.  However, no significant rash was noted on his face or 
elsewhere.  There were no significant problems with the 
veteran's skin at the time of the examination, except for a 
somewhat hyperpigmented area.  The diagnosis was chronic 
recurrent folliculitis of the face and other areas of his 
body.  No significant skin lesions were noted except healed 
scattered scars from the old blisters.  

At the March 2000 videoconference the veteran testified that 
he felt the chemicals, (referring to the herbicides) from the 
fog burned his skin.  He stated that he was exposed to 
herbicides twice a day the entire time he was in Vietnam.  
The veteran indicated that the first time he sought medical 
attention for the small bumps that appeared was in 1971 or 
1972 when he returned stateside.  He described his post 
service treatment and asserted that he was still receiving 
treatment from a dermatologist.  The veteran testified that 
porphyria cutanea tarda affected him around the face and 
other parts of his body, that mucus ran from these areas and 
that he experienced swelling and itching.  He stated that he 
was treated with medication at the VA medical centers in 
Mobile, Alabama and New Orleans, Louisiana.  The veteran 
indicated that a doctor in New Orleans diagnosed porphyria 
cutanea tarda.  He admitted that he could not tell the 
porphyria cutanea tarda from the chloracne.  

Analysis

The veteran's statement that he has porphyria cutanea tarda 
and chloracne and that they were related to his active 
service cannot serve to well ground the claims because he is 
not shown to be competent to make such an allegation, as this 
requires competent medical evidence which indicates that the 
claim is plausible or possible.  Caluza, 7 Vet. App. at 507; 
see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Porphyria cutanea tarda and chloracne have not been diagnosed 
by a competent medical professional.  The veteran testified 
that a doctor at the VA medical center in New Orleans 
diagnosed porphyria cutanea tarda.  However, VA outpatient 
treatment records show that the veteran was seen for multiple 
cystic lesions, acne, skin lesions, facial problems, rashes, 
ear infections, dermatitis of the ear lobes and sebaceous 
cysts.  Private medical records show that the veteran's 
diagnoses were epidermal cysts and a cyst on his face.  
Therefore, the Board concludes that the veteran's claims for 
service connection for porphyria cutanea tarda and chloracne 
are not well grounded and are denied.  

Service medical records show that sebaceous cysts on both ear 
lobes were noted on the veteran's pre-induction examination 
report and he was seen several times for complaints of cysts 
in his ear lobes, a rash, knots on his chin, and a sore on 
his right foot during service.  The veteran made a claim for 
a skin problem in 1984.  The RO denied service connection for 
earlobe cysts with associated dermatitis in 1986.  There was 
no evidence that the earlobe cysts were aggravated by 
service.  The veteran did not appeal and the decision is 
final.  He has not submitted competent medical evidence of a 
nexus between any current disabilities and his inservice 
complaints.  Although the veteran may have been exposed to a 
herbicide agent during active service there is no competent 
medical diagnosis of porphyria cutanea tarda, chloracne or 
any other listed disease for which the presumption of 38 
C.F.R. § 3.309 (e) would apply.  

The veteran is informed that if he is able to produce 
competent evidence diagnosing porphyria cutanea tarda or 
chloracne and attributing the onset or aggravation of the 
claimed disorders to active service, he should petition to 
reopen his claims.  The Board acknowledges that it has 
decided the current appeals on a different basis than did the 
RO.  When the Board addresses in a decision a question that 
has not been addressed by the RO, it must be considered 
whether the veteran has been furnished adequate notice and 
opportunity to respond and, if not, whether he will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes, with regard to the matter 
herein, that the veteran has not been prejudiced by its 
decision.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that he did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).


ORDER

Service connection for porphyria cutanea tarda is denied.  
Service connection for chloracne is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

